NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Amendment
In the amendment to the claims dated February 25, 2021, applicant amended claim 330 to require that the limited-solubility solvent be a ketone comprising 4 to 8 carbon atoms.  Applicant further amended claim 330 to remove the purity-related limitations introduced in the prior amendment to the claims.  Applicant further canceled claims 351-357 introduced in the prior amendment to the claims.  In view of the amendment and applicant’s remarks, all claim rejections are withdrawn.
Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The closest prior art of record is considered to be US 2010/0269990 (“Dottori”), US Pat. 2,037,001 (“Aronovsky”), and US Pat. 5,730,837 (“Black”).
The relevant teachings of Dottori are discussed at pages 5, 6, and 10 of the Office Action dated December 28, 2020 (“the prior Office Action”).  While Dottori teaches a lignin extraction solvent that is a “ketone” at claim 9 (of Dottori), Dottori does not teach either: (1) that the ketone is part of an organic phase of a two-phase lignin extraction solution; or (2) that the ketone contains 4 to 8 carbon atoms.  
As described on pages 5 and 6 of the prior Office Action, Aronovsky teaches the use of a mixture of butanol and water to extract lignin.  Aronovsky teaches that at room temperature the extraction mixture has two phases but that at the higher temperatures used for extraction the mixture has a single phase.  Aronovsky does not teach or suggest the use of a ketone containing 4 to 8 carbon atoms as a component of the organic phase of the extraction mixture.
As described on pages 10 and 11 of the prior Office Action, Black teaches the use of various ketone solvents having 4 to 8 carbon atoms to extract lignin from a lignocellulosic material.  Black does not teach that the hemicellulose is removed prior to the lignin extraction, as required by claim 330.  Furthermore, Black emphasizes the importance of having a single phase extraction mixture.  In an example at col 4, lines 
	The examiner finds that absent improper hindsight, one of ordinary skill in the art would not have been motivated to modify the method of Dottori to utilize the claimed two-phase lignin extraction solution comprising water and a ketone comprising 4 to 8 ketones with a reasonable expectation of success to achieve the claimed method considered as a whole.  In particular, one of ordinary skill in the art would not have had a reasonable expectation of success in modifying Dottori to achieve all of the conditions specified in steps i-iv of claim 330 while also using a two-phase lignin extraction system (as suggested by Aronovsky) with a ketone taught by Black in the organic phase in view of Black’s express statement that it is necessary to obtain a single phase when using the ketone extractant of Black.
Any comments on these reasons for allowance considered necessary by applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, any such comments should preferably accompany the issue fee.  The comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NICHOLAS E HILL/Primary Examiner, Art Unit 1767